DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/13/2021 that has been entered, wherein claims 10, 13 and 15-16 are pending, claims 1-9, 11-12, 14 and 17-20 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Quinones et al. (US 2009/0179313 A1) in view of Hosseini et al. (US 2007/040252 A1) as cited in the IDS of 6/27/2019 both of record.
Regarding claim 10, Quinones teaches a semiconductor module (Fig. 3(f)), comprising: 

a semiconductor chip(¶0030) arranged on the substrate(5);
a first connecting element(1, 2 ¶0028) configured to electrically connect the semiconductor chip(¶0030) to a conductor track(9, ¶0033), at least part of the first connecting element(1, 2 ¶0028) lying in surface contact with the semiconductor chip(¶0030) and the substrate(5) and the conductor track(9, ¶0033), said first connecting element(1, 2 ¶0028) comprising 
a flexible electrically conductive plate(1, ¶0033); and 
an insulating element(8, ¶0030) arranged between the semiconductor chip(¶0030) and the first connecting element(1, 2 ¶0028) for edge insulation(¶0030, wherein molding material 8 insulates the edge of semiconductor die 3 from flex connector 1). 

In regards to a flexible electrically conductive plate(1, ¶0033)  forming a low-inductance commutation path for frictionless commutation in the semiconductor chip(¶0030)

With respect to “a flexible electrically conductive plate(1, ¶0033)  forming a low-inductance commutation path for frictionless commutation in the semiconductor chip(¶0030)”,  Quinones discloses a flexible electrically conductive plate(1, ¶0033) comprising copper or aluminum(¶0039), which is substantially identical to copper or aluminum comprising the flexible electrically conductive plate of the instant application. Therefore, it must have the same functions or properties of forming a low-inductance commutation path for frictionless commutation. See MPEP 2112.01 (II)


Hosseini teaches a semiconductor module(Fig. 1) comprising a second connecting element(13, ¶0030) configured to electrically connect the semiconductor chip(2, ¶0029) to the conductor track(10, ¶0029), said second connecting element(13, ¶0030) being in the form of a wire(13, ¶0030), wherein the first connecting element(11, ¶0030) has a side facing away from the semiconductor chip(2, ¶0029), said second connecting element(13, ¶0030) being arrange directly on said side of the first connecting element(11, 14 ¶0029, ¶0030) further control circuits(not shown circuit potential from outside semiconductor chip, ¶0029), wherein only the first connecting element(11, 14 ¶0029, ¶0030) is used for electrical connections in the control circuits(not shown circuit potential from outside semiconductor chip, ¶0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quinones, to include a second connecting element configured to electrically connect the semiconductor chip to the conductor track, said second connecting element being in the form of a wire, wherein the first connecting element 

Regarding claim 13, Quinones teaches the semiconductor module of claim 10, but is silent in regards to at least part of the second connecting element has a predetermined curvature.

Hosseini teaches a semiconductor module(Fig. 1) wherein at least part of the second connecting element(13, ¶0030) has a predetermined curvature(Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quinones, so that at least part of the second connecting element has a predetermined curvature, as taught by Hosseini, in order to pass a higher current density(¶0030).

Regarding claim 16, Quinones teaches a method for producing a semiconductor module(Fig. 3(f)), comprising: 
arranging a semiconductor chip(¶0030) on a substrate(5); 
establishing a flexible electrically conductive plate(1, ¶0033) for a first connecting element(1, 2 ¶0028); 

electrically connecting the semiconductor chip(¶0030) to the conductor track(9, ¶0033) wherein initially at least part of the first connecting element(1, 2 ¶0028) is applied to the semiconductor chip(¶0030) and the substrate(5) and the conductor track(9, ¶0033),
arranging an insulating element(8, ¶0030) arranged between the semiconductor chip(¶0030) and the first connecting element(1, 2 ¶0028) for edge insulation(¶0030, wherein molding material 8 insulates the edge of semiconductor die 3 from flex connector 1).

The claim to “the conductor track(9, ¶0033) forming a low-inductance commutation path for frictionless commutation in the semiconductor chip(¶0030)” is a recitation how the product/device is being used. The conductor track as defined in Quinones could be used in the manner claimed (i.e. the conductor track of Quinones could be could be configured to form a low-inductance commutation path for frictionless commutation in the semiconductor chip) and thus Quinones anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Quinones is silent in regards to electrically connecting the semiconductor chip(¶0030) to the conductor track(9, ¶0033) by a second connecting element in the form of a wire, 
and then at least part of the second connecting element is applied directly to the first connecting element(1, 2 ¶0028) and only using the first connecting element(1, 2 ¶0028) for electrical connections in the control circuits in the semiconductor module.

Hosseini teaches a method for producing a semiconductor module(Fig. 1) comprising electrically connecting the semiconductor chip(2, ¶0029) to the conductor track(10, ¶0029) by a second connecting element(13, ¶0030) in the form of a wire(13, ¶0030), and then at least a part of the second connecting element(13, ¶0030) is applied directly to the first connecting element(11, 14 ¶0029, ¶0030) and only using the first connecting element(11, 14 ¶0029, ¶0030) for electrical connections in the control circuits(not shown circuit potential from outside semiconductor chip, ¶0029) in the semiconductor module(Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Quinones, to include to electrically connecting the semiconductor chip to the conductor track by a second connecting element in the form of a wire, and then at least a part of the second connecting element is applied directly to the first connecting element, and only using the first connecting element for electrical connections in the control circuits in the semiconductor module as taught by Hosseini, in order to pass a higher current density(¶0030).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Quinones et al. (US 2009/0179313 A1) and  Hosseini et al. (US 2007/040252 A1) as cited in the IDS of 6/27/2019, as applied to claim 10 above, further in view of Fillion et al. (US 5,637,922) all of record.
Regarding claim 15, Quinones, in view of Hosseini, teaches the semiconductor module of claim 10, wherein the substrate(5) has a side(bottom) facing away from the semiconductor chip(¶0030), 

Quinones and Hosseini are silent in regards to a baseplate connected to the substrate(5) on said side of the substrate(5).

Fillion teaches a semiconductor module(Fig. 2) comprising a baseplate(10) connected to the substrate(20) on said side(bottom) of the substrate(20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quinones, so that a baseplate connected to the substrate on said side of the substrate, as taught by Fillion, in order to provide support for the substrate and to attached a heat sink(col. 1 line 44-col. 3, line 2).
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 


The examiner respectfully submit that Applicant’s claimed flexible electrically conductive plate and conductor track are structurally the same and comprise the same materials as the flexible electrically conductive plate 1 and the conductor track 9 of Quinones and thus the flexible electrically conductive plate 1 and the conductor track 9 can be used to form a low-inductance commutation path.

Applicant’s argue further claims 10 and 16 have been amended to further recite an insulating element arranged between the semiconductor chip and the first connecting element for edge insulation. Quinones teaches that the molding material 8 is formed around at least a portion of the leadframe assembly 80 and may cover the flex clip connector, as is described in the relied upon paragraph [00301. Paragraph [0044] also states that a molding material 8 is formed around at least a portion of the flex clip connector 1, the semiconductor die 3, and part of the leadframe structure 80. The molding material 8 of Quinones does not appear to provide the edge insulation as is now recited in amended claims 10 and 16.

The examiner respectfully submits that molding material 8 insulates the edge of semiconductor die 3 from flex connector 1. 

Applicants argue claims 10 and 16 have been amended to include the limitations of now canceled claims 19 and 20, respectively. The Examiner admits that Quinones is silent regarding the control circuits and wherein only the first connecting element is used for electrical connections in the control circuits. The Examiner states that Hosseini shows a first connecting element as 11 and 14 per paragraphs [0029 and 30]. However, Applicant respectfully disagrees with the Examiner's interpretation of Hosseini's 11 and 14, noting that amended claims 10 and 16 recite that it is only the first connecting element used for electrical connections in the control circuits and that the first connecting element comprises a flexible electrically conductive plate forming a low-inductance commutation path for frictionless commutation in the semiconductor chip. On the contrary, in Hosseini, 11 is a bonding strip and 14 is a gate bonding wire, and they have entirely different dimensions, and they are located in entirely different areas. Furthermore, the gate bonding wire 14 is not a plate and it is the bonding strip 11 in combination with the bonding wires 13, and not the gate bonding wire 14, that passes a higher current density.

The examiner respectfully submits that the claim language has not restricted the first connecting element to only to comprise a flexible electrically conductive plate and thus .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892